EXAMINER'S COMMENT	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on February 2, 2021 & June 21, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art citations to KR 10-20130114503 and Sykes appeared to be the closest related pieces of evidence.  However, the references failed to define “a museum showcase” as set forth in the claims.  Specifically, the references by themselves or in combination do not reasonably disclose a casing with a sliding door and a guide system having upper and lower guide mechanisms, the upper guide mechanism including a primary rail fastened to the casing and a secondary rail fastened to the door with both rails placed side by side and extending parallel in a same direction, a first slide unit fastened to the primary rail, a second slide unit fastened to the secondary rail, wherein both slide units include a rolling member and a sliding block as prescribed by applicant, in combination with the other claimed elements as structurally defined and functionally interrelated. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon was considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various showcase / sliding door assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
June 3, 2022

/James O Hansen/Primary Examiner, Art Unit 3637